Filed 12/22/20                                                   Case 20-10691                                                                Doc 68




                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF CALIFORNIA
                                                  FRESNO DIVISION
  IN RE: JENNIFER ELLEN SCHULTZ                                          CASE NO: 20-10691-A-13

                                                                         CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
                                                                         Chapter: 13
                                                                         ECF Docket Reference No. FW-2
                                                                         Judge: Hon. Jennifer E. Niemann
                                                                         Hearing Location: Dept. A, Courtroom 11, 5th Floor, United
                                                                         States Courthouse, 2500 Tulare St., Fresno, California 93721
                                                                         Hearing Date: January 28, 2021
                                                                         Hearing Time: 9:30 a.m.

 On 12/22/2020, a copy of the following documents, described below,

 NOTICE OF INTERIM APPLICATION FOR PAYMENT OF FEES AND EXPENSES PURSUANT TO 11 U.S.C. §331 ECF Docket
 Reference No. FW-2




 were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
 to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

 The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
 (s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
 the best of my knowledge, information, and belief.

 DATED: 12/22/2020




                                                                             Jay S. Jump
                                                                             BK Attorney Services, LLC
                                                                             d/b/a certificateofservice.com, for
                                                                             Gabriel J. Waddell
                                                                             Fear Waddell, P.C.
                                                                             7650 N. Palm Avenue, Suite 101
                                                                             Fresno, CA 93711
Filed 12/22/20
  PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIACase   20-10691
                                                      USPS FIRST CLASS MAIL                                          Doc 68
  PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

  CASE INFO
  1LABEL MATRIX FOR LOCAL NOTICING         AMANDA SCHULTZ                           BARRETT DAFFIN FRAPPIER TREDER WEISS
  09721                                    1422 VIA FRAGA                           3990 E CONCOURS STREET SUITE 350
  CASE 20-10691                            GUSTINE CA 95322-1363                    ONTARIO CA 91764-7971
  EASTERN DISTRICT OF CALIFORNIA
  FRESNO
  TUE DEC 22 09-44-35 PST 2020




  BARRETT DAFFIN FRAPPIER TREDER WEISS     CALIBER HOME LOAN                        CALIBER HOME LOAN
  4004 BELT LANE ROAD SUITE 100            715 S METROPOLITAN                       PO BOX 24610
  ADDISON TX 75001-4320                    OKLAHOMA CITY OK 73108-2088              OKLAHOMA CITY OK 73124-0610




  CALIBER HOME LOANS INC                   CALIBER HOME LOANS INC                   CALIBER HOME LOANS INC
  PO BOX 650856                            3701 REGENT BLVD SUITE 180               BARRETT DAFFIN FRAPPIER TREDER    WEISS
  DALLAS TX 75265-0856                     IRVING TX 75063-2312                     4004 BELT LINE RD 100
                                                                                    ADDISON TX 75001-4320




  CALIBER HOME LOANS INC                   CAPITAL COMMUNITY BANK                   CAPITAL COMMUNITY BANK
  13801 WIRELESS WAY                       15400 SHERMAN WAY SUITE 170              3280 N UNIVERSITY AVE
  OKLAHOMA CITY OK 73134-2500              VAN NUYS CA 91406-4272                   PROVO UT 84604-4405




  CAPITAL COMMUNITY BANK                   CAPITAL COMMUNITY BANK CO LOANMART       CAPITAL ONE
  C O LOANMART                             15400 SHERMAN WAY STE 170                PO BOX 60599
  PO BOX 8075                              VAN NUYS CA 91406-4272                   CITY OF INDUSTRY CA 91716-0599
  VAN NUYS CA 91409-8075




  CAPITAL ONE BANK                         CAPITAL ONE BANK USA NA                  CAPITAL ONE BANK USA NA
  PO BOX 30285                             4515 N SANTA FE AVE                      PO BOX 30281
  SALT LAKE CITY UT 84130-0285             OKLAHOMA CITY OK 73118-7901              SALT LAKE CITY UT 84130-0281




  CHRYSLER CAPITAL                         CHRYSLER CAPITAL                         CITIBANK NA
  PO BOX 961212                            PO BOX 961275                            5800 S CORPORATE PL
  FORT WORTH TX 76161-0212                 FT WORTH TX 76161-0275                   SIOUX FALLS SD 57108-5027




  CREDIT COUNSELING SERVICES INC           DEPARTMENT OF VETERANS AFFAIRS           ERICH SCHULTZ
  PO BOX 5879                              PO BOX 3978                              2058 IMPERIAL AVE
  SALINAS CA 93915-5879                    PORTLAND OR 97208-3978                   DAVIS CA 95616-3167




  JONATHAN VALIQUETTE                      LOANMART                                 MUFG UNION BANK N A
  1422 VIA FRAGA                           PO BOX 845788                            PO BOX 85443
  GUSTINE CA 95322-1363                    LOS ANGELES CA 90084-5788                SAN DIEGO CA 92186-5443
Filed 12/22/20
  PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIACase   20-10691
                                                      USPS FIRST CLASS MAIL                                        Doc 68
  PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


  MUFG UNION BANK NA                       MERRICK BANK                             MERRICK BANK
  C O WEINSTEIN RILEY PS                   PO BOX 660702                            PO BOX 9201
  2001 WESTERN AVENUE STE 400              DALLAS TX 75266-0702                     OLD BETHPAGE NY 11804-9001
  SEATTLE WA 98121-3132




                                           EXCLUDE                                  EXCLUDE
  MERRICK BANK                             MICHAEL H MEYER                          OFFICE OF THE US TRUSTEE
  RESURGENT CAPITAL SERVICES               PO BOX 28950                             UNITED STATES COURTHOUSE
  PO BOX 10368                             FRESNO CA 93729-8950                     2500 TULARE STREET ROOM 1401
  GREENVILLE SC 29603-0368                                                          FRESNO CA 93721-1326




                                           DEBTOR
  PAYPAL CREDIT SYNCB                      JENNIFER ELLEN SCHULTZ                   SUNNOVA ENERGY CORPORATION
  PO BOX 960006                            1422 VIA FRAGA                           ATTN ATTN LEGAL DEPARTMENT
  ORLANDO FL 32896-0006                    GUSTINE CA 95322-1363                    20 EAST GREENWAY PLAZA
                                                                                    475
                                                                                    HOUSTON TX 77046-2015




  SYNCHRONY BANK                           TD BANK USA NA                           TARGET CARD SERVICE
  CO PRA RECEIVABLES MANAGEMENT LLC        C O WEINSTEIN RILEY PS                   PO BOX 660170
  PO BOX 41021                             2001 WESTERN AVENUE STE 400              DALLAS TX 75266-0170
  NORFOLK VA 23541-1021                    SEATTLE WA 98121-3132




  CITIBANK                                 THE HOME DEPOT CBNA                      EDWARD A TREDER
  PO BOX 790034                            5800 SOUTH CORPORATE PLACE               3990 E CONCOURS STEET SUITE 350
  ST LOUIS MO 63179-0034                   SIOUX FALLS SD 57108-5027                ONTARIO CA 91764-7971




  US DEPT OF EDUCATION GL                  UNION BANK                               VA PALO ALTO HEALTH CARE SYSTEMS 640
  2401 INTERNATIONAL                       PO BOX 650349                            3801 MIRANDA AVE
  PO BOX 7859                              DALLAS TX 75265-0349                     PALO ALTO CA 94304-1290
  MADISON WI 53707-7859




  EXCLUDE
  GABRIEL J WADDELL                        WELLS FARGO BANK NA                      WELLS FARGO CARD SERVICE
  7650 NORTH PALM AVENUE SUITE 101         WELLS FARGO CARD SERVICES                CREDIT BUREAU DISPUTE RESOLUTION
  FRESNO CA 93711-5793                     PO BOX 10438 MAC F8235-02F               PO BOX 14517
                                           DES MOINES IA 50306-0438                 DES MOINES IA 50306-3517




  WELLS FARGO CARD SERVICES
  PO BOX 10347
  DES MOINES IA 50306-0347
Filed 12/22/20 ENTITIES
  THE FOLLOWING                                     Case 20-10691
                        WERE SERVED VIA THE "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S NOTICE Doc   68
 OF ELECTRONIC FILING ("NEF")SYSTEM.

  (Creditor)                              (Debtor)                                 (U.S. Trustee)
  Synchrony Bank                          Jennifer Ellen Schultz                   Office of the U.S. Trustee
  c/o PRA Receivables Management, LLC     1422 Via Fraga                           United States Courthouse
  PO Box 41021                            Gustine, CA 95322                        2500 Tulare Street, Room 1401
  Norfolk, VA 23541                       represented by:                          Fresno, CA 93721
                                          Gabriel J. Waddell
                                          7650 North Palm Avenue, Suite 101
                                          Fresno, CA 93711




  (Trustee)                               (Creditor)
  Michael H. Meyer                        Caliber Home Loans, Inc.
  PO Box 28950                            Barrett Daffin Frappier Treder & Weiss
  Fresno, CA 93729-8950                   4004 Belt Line Rd #100
                                          Addison, TX 75001
                                          represented by:
                                          Edward A. Treder
                                          3990 E. Concours Steet, Suite 350
                                          Ontario, CA 91764
